                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WALTER LEE HODO,

            Plaintiff,                           Case No. 18-cv-10535
v.
                                                 Paul D. Borman
                                                 United States District Judge
COMMISSIONER OF
SOCIAL SECURITY,                                 R. Steven Whalen
                                                 United States Magistrate Judge
          Defendant.
_________________________/

ORDER (1) ADOPTING REPORT AND RECOMMENDATION (ECF #23);
  (2) GRANTING THE COMMISSIONER’S MOTION FOR SUMMARY
   JUDGMENT (ECF #21); (3) DENYING PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT (ECF #18); and (4) AFFIRMING THE DECISION
                   OF THE COMMISSIONER

      On February 18, 2019, Magistrate Judge R. Steven Whalen issued a Report

and Recommendation to affirm the decision of the Commissioner of Social Security

(“Commissioner”) in this action challenging the Commissioner’s final decision to

deny Plaintiff’s application for Disability Insurance Benefits. (Report and

Recommendation, ECF #23.) Having reviewed the Report and Recommendation,

and there being no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich

L.R. 72.1(d), the Court ADOPTS the Report and Recommendation, DENIES

Plaintiff’s Motion for Summary Judgment (ECF #18), GRANTS Defendant’s
Motion for Summary Judgment (ECF #21), and AFFIRMS the findings of the

Commissioner.

IT IS SO ORDERED.


Dated: March 13, 2019                s/Paul D. Borman
                                     Paul D. Borman
                                     United States District Judge
